                      Case 1:18-cv-03456-AJN Document
                      Case 1:18-cv-03456-AJN Document 66
                                                      65 Filed
                                                         Filed 09/25/19
                                                               09/24/19 Page
                                                                        Page11of
                                                                               of11

rEGOLDBERG                                                                                                                                                Reshma Khanna I Associate
~SEGALLA                                                                                                                   Direct 646.292.8765      I   rkhanna@goldbergsegalla.com


   MEMO ENDORSED                                                         September 24, 2019

                                                                                                                                 USDCSDNY
    VIA ELECTRONIC FILING
                                                                                                                                 DOCUMENT
    The Honorable Judge Gabriel W. Gorenstein                                                                                    ELECTRONICALLY FILED
    United States Magistrate Judge                                                                                               DOC#:                           , ::J-;-;:::-
    Chief U.S. Magistrate Judge                                                                                                  DATE FILED:                 q/?..c; I I 9 -
                                                                                                                                                               I
    U.S. District Court Southern District of New York
    500 Pearl St., Courtroom 6B
    New York, New York 10007

                      Re:            De La Rosa v. Aspenly Co. LLC et al.,
                                     Case No.: 1:18-cv-03456

    Dear Honorable Judge Gorenstein:

               This law firm represents Defendant Aspenly Co. LLC ("Defendant") in the above
    referenced matter. On September 12, 2019, Your Honor ordered the parties to a settlement
    conference for Friday, October 11, 2019. Unfortunately, counsel for Defendant Aspenly Co.
    LLC will be out of state on October 11, 2019. With Plaintiff and Defendant Pure Green NYC 8th
    Street Corp.' s consent, the parties are available and requ~st to a~n the settlement conference                                                                            .b
    +lwii'f;1,_ November 26, 2019.d-/tJrcrv AA", Sv,M,'ljwv,r            , . ( / ~ U)/2-ll q

                   Thank you for your consideration.

                                                                                        Kindest regards,




                                                                                        Reshma Khanna, Esq.



    VIA ECF: All Counsel




                                       Please send mail to our scanning center at: PO Box 880, Buffalo, NY 14201


 Office Location: 711 3rd Avenue, Suite 1900, New York, NY 10017                                  I   646.292.8700   I   Fax: 646.292.8701     I   www.goldbergsegalla.com
  CALIFORNIA   I   CONNECTICUT   I   FLORIDA   I   ILLINOIS   I   NEW JERSEY   I   NEW YORK   I   NORTH CAROLINA     I MARYLAND I MISSOURI I   PENNSYLVANIA    I   UNITED KINGDOM


    24125732.vl
